Case 1:20-mc-00332-GBD Document 1-3 Filed 09/23/20 Page 1 of 3




                       Exhibit C




                                                            09/22/2020 4:59 PM
         Case 1:20-mc-00332-GBD Document 1-3 Filed 09/23/20 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




IN RE APPLICATION PURSUANT TO                                  Misc. Action No.
28 U.S.C. § 1782 FOR DISCOVERY
IN AID OF FOREIGN PROCEEDINGS




        [PROPOSED] ORDER GRANTING JUDICIAL ASSISTANCE IN AID OF
            A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782

        Upon consideration of the ex parte application for assistance in aid of a foreign

proceeding pursuant to 28 U.S.C. § 1782 (the “Application”) submitted by Piraeus Bank S.A.

(“Applicant”), and all papers submitted in support thereof, the Court finds that (1) the statutory

requirements of 28 U.S.C. § 1782 are satisfied and (2) the factors identified by the United States

Supreme Court in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (1994) weigh in

favor of granting the Petition; and it is further

        ORDERED that the Application is GRANTED, and it is further

        ORDERED that Applicant is granted leave to serve this Order and the subpoenas

attached to the Application as Exhibits A and B upon NASDAQ Stock Market LLC and OTC

Markets Group, and is authorized to issue additional subpoenas for the production of documents

as Applicant reasonably deems appropriate and as is consistent with the Federal Rules of Civil

Procedure; and it is further

        ORDERED that NASDAQ Stock Market LLC and OTC Markets Group comply with

such subpoena(s) in accordance with and subject to their rights under the Federal Rules of Civil

Procedure and the Rules of this Court.

SO ORDERED.
      Case 1:20-mc-00332-GBD Document 1-3 Filed 09/23/20 Page 3 of 3




DATED: ________________, 2020
                                        ________________________________
                                        UNITED STATES DISTRICT JUDGE




                                    2
